Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the force deflection curve has a pretension force between 12,000 N to 18,000 N and displacement between .35 and 1.159 mm”. The limitation is considered unlimited functional language. Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. For instance, a single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fiebing U.S. 2002/0015643.
Re clm 1¸ Fiebing discloses a bearing attachment system comprising a pump product (Fig. 5, [0034]) having a roller bearing (see Fig. below), an attachment assembly connected to the pump product and including a seal carrier and cover plate (see Fig. below).
Figure 5 of Fiebing does not disclose the roller bearing is a tapered roller bearing.
Fiebing discloses rolling bearings used in pump products are preferably tapered roller bearings for the purpose of providing bearings which can absorb axial and radial forces ([0017]).
It would have been obvious to one of ordinary skill in the art to modify the bearing in Figure 5 of Fiebing with a tapered roller bearing for the purpose of providing bearings which can absorb axial and radial forces.
The limitation “the attachment assembly is configured to produce a force deflection having a pretension force between 12,000N to 18,000 N and displacement between .35 and 1.159 mm” does not imply any structure but rather a generic and nebulous effect created by the assembly.  Since the device of Fiebing discloses all the structure, the device also must be capable of providing the same function. Furthermore, the cover of Fiebing is at least capable of performing the function.


    PNG
    media_image1.png
    440
    592
    media_image1.png
    Greyscale

Claims 1, 3-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fiebing U.S. 2002/0015643 in view of Bouzakis U.S. 6,409,390.
	Assuming the cutouts/fingers provide the force deflection and Fiebing is not capable of performing the function:
	Fiebing discloses all the claimed subject matter as described above.
	Re clm 1, Fiebing discloses a bearing attachment system comprising a pump product (Fig. 5, [0034]) having a roller bearing (see Fig. below), an attachment assembly connected to the pump product and including a seal carrier and cover plate (see Fig. below).
Figure 5 of Fiebing does not disclose the roller bearing is a tapered roller bearing.
Fiebing discloses rolling bearings used in pump products are preferably tapered roller bearings for the purpose of providing bearings which can absorb axial and radial forces ([0017]).

Fiebing does not disclose specifically state that “the attachment assembly is configured to produce a force deflection having a pretension force between 12,000N to 18,000 N and displacement between .35 and 1.159 mm”.
Bouzakis teaches a cover plate (96, Fig. 8C and 9A) comprising a plurality of radial slots (Fig. 9A, 15 and 17) that extend from the central aperture toward the plurality of mounting apertures and terminate prior to the mounting apertures (slots extend radially outward toward apertures which are further radially outward, Fig. 17) for the purpose of allowing the bearing to self-align within the mount (col. 7: lines 21-22). Fig. 15 of Bouzakis discloses the same embodiment as Fig. 9 of the instant Application. 
It would have been obvious to one of ordinary skill in the art to modify the cover plate of Fiebing and provide a plurality of radial slots (Fig. 9A, 15 and 17) that extend from the central aperture toward the plurality of mounting apertures and terminate prior to the mounting apertures for the purpose of allowing the bearing to self-align within the mount.
Modifying the plate of Fiebing with the design of Bouzakis would provide the same structure as that of Figure 9 of the instant Application.  Thus, since Fiebing in view of Bouzakis discloses the same structure, it must also inherently provide the same function, namely, producing a force deflection having a pretension force between 12,000N to 18,000 N and displacement between .35 and 1.159 mm.
Re clm 3¸ Fiebing further discloses the cover plate has a central aperture (hole through which shaft 27 passes), a plurality of mounting apertures (shown by bolt heads above cover).
The improvement of Bouzakis further discloses a plurality of mounting apertures (122) and a plurality of cut-outs (120), positioned between the central aperture and the plurality of mounting apertures.
Re clm 4, the improvement of Bouzakis further discloses the plurality of cut-outs are arcuate and concave (inner radial surface of 120 is both concave and arcuate) in relation to the mounting apertures.
	Re clm 5, the improvement of Bouzakis further discloses a plurality of radial slots that extend from the central aperture to the cut-out (Fig. 9A).
	Assuming Bouzakis does not disclose the specific arrangement:
If Bouzakis does not disclose a plurality of radial slots that extend from the central aperture to the cut-out, it would have been obvious to one of ordinary skill in the art to modify Bouzakis and provide any shape of cut-out to provide tabs, since it has been held that shape of a device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP §2144.04(IV)(B).
It is further noted that Applicant has not cited any criticality for any of the shapes of the different embodiments.
Re clm 6, the improvement of Bouzakis further discloses a plurality of radial slots (Fig. 9A, 15 and 17) that extend from the central aperture toward the plurality of mounting apertures and terminate prior to the mounting apertures (slots extend radially outward toward apertures which are further radially outward, Fig. 17).
Re clm 7, the improvement of Bouzakis further discloses a plurality of radial slots (Fig. 17) in spaced relation extend partially from the central aperture toward the outer edge of the cover plate to form a plurality of fingers (206) between the plurality of radial slots.
Re clm 8, Bouzakis does not disclose the plurality of fingers each have a base, a point, and side edges that extend between the base and the point; wherein the side edges angle outwardly from the base to a transition point and then inwardly from the transition point to

It would have been obvious to one of ordinary skill in the art to modify Bouzakis and provide any finger shape, since it has been held that shape of a device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP §2144.04(IV)(B).
Re clm 16, Bouzakis does not disclose a second set of radial slots that extend from the central aperture and terminate prior to the mounting apertures.
It would have been obvious to one of ordinary skill in the art to modify Bouzakis and provide any finger shape, including shapes that include a second set of radial slots that extend from the central aperture and terminate prior to the mounting apertures, since it has been held that shape of a device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP §2144.04(IV)(B).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fiebing U.S. 2002/0015643 in view of Bouzakis U.S. 6,409,390 as applied to claim 1 above, and further in view of Tanaka U.S. 2015/0275976.
Fiebing in view of Bouzakis discloses all the claimed subject matter as described above.
Re clm 10, Fiebing further discloses a sidewall of the seal carrier has a central groove that extends around the circumference of the sidewall (O-ring groove).
Fiebing does not disclose a top surface of the seal carrier is concave.
Tanaka discloses providing a chamfer on portions of bearings that hold seals for the purpose of smoothly mounting the seal members [0079].
.

Claims 1, 3-4, 9, 11-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fiebing U.S. 2002/0015643 in view of Sand U.S. 4,212,098.
Assuming the cutouts/fingers provide the force deflection:
	Fiebing discloses all the claimed subject matter as described above.
	Re clm 1, Fiebing discloses a bearing attachment system comprising a pump product (Fig. 5, [0034]) having a roller bearing (see Fig. below), an attachment assembly connected to the pump product and including a seal carrier and cover plate (see Fig. below).
Figure 5 of Fiebing does not disclose the roller bearing is a tapered roller bearing.
Fiebing discloses rolling bearings used in pump products are preferably tapered roller bearings for the purpose of providing bearings which can absorb axial and radial forces ([0017]).
It would have been obvious to one of ordinary skill in the art to modify the bearing in Figure 5 of Fiebing with a tapered roller bearing for the purpose of providing bearings which can absorb axial and radial forces.
Fiebing does not disclose specifically state that “the attachment assembly is configured to produce a force deflection having a pretension force between 12,000N to 18,000 N and displacement between .35 and 1.159 mm”.
Sand teaches a cover plate (38, Fig. 2) has a ring with a plurality of spring elements (41s) that extend inwardly from the ring and are adapted to bend and twist during deflection, wherein each spring element is formed by a J-shaped slot (slots forming 41s are J-shaped) for the purpose of assuring that sufficient pressure is applied to the race to hold it securely (col. 5: lines 21-31).

Although Sand discloses the embodiment of Fig. 11 of the instant Application, Sand does not specifically state that the attachment assembly is configured to produce a force deflection having a pretension force between 12,000N to 18,000 N and displacement between .35 and 1.159 mm.
Sand teaches the force as a displacement of the fingers as result effect variables (col. 5: lines 21-31).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fiebing in view of Sand and provide that the attachment assembly is configured to produce a force deflection having a pretension force between 12,000N to 18,000 N and displacement between .35 and 1.159 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Re clm 3¸ Fiebing further discloses the cover plate has a central aperture (hole through which shaft 27 passes), a plurality of mounting apertures (shown by bolt heads above cover).
The improvement of Sand further discloses a plurality of mounting apertures (holes on outer perimeter of 38) and a plurality of cut-outs (cutouts 41 and/or slots forming 41s), positioned between the central aperture and the plurality of mounting apertures.
Re clm 4, the improvement of Sand further discloses the plurality of cut-outs are arcuate and concave (both 41s and slots forming 41s are arcuate and concave) in relation to the mounting apertures.
Re clm 9, the improvement of Sand further discloses the cover plate (38) has a ring with a plurality of spring elements (41s) that extend inwardly from the ring and are adapted to bend and twist during deflection, wherein each spring element is formed by a J-shaped slot (slots forming 41s are J-shaped).
Re clm 11, the improvement of Sand further discloses a top surface of the cover plate having a partially concave portion (via bends in ends of 41; col. 5: lines 19-21).
Re clm 12, the improvement of Sand further discloses the partially concave portion extends from a central aperture (hole in center of 38) that extends through the top surface and a bottom surface of the cover plate (as shown in Fig. 2 and 4). 
Re clm 13, the improvement of Sand further discloses a plurality of mounting apertures adjacent an outer edge (holes near outer edge of 38, Fig. 2), and a plurality of cut-outs (slots between 41s) positioned between the central aperture and the plurality of mounting apertures, wherein the plurality of cut-outs extend beyond the partially concave portion (41s are only bent at the ends; col. 5: lines 19-21).
Re clm 17, Fiebing discloses a bearing attachment system comprising a pump product (Fig. 5, [0034]) having a roller bearing (see Fig. below), an attachment assembly connected to the pump product and including a seal carrier and cover plate (see Fig. below).
Figure 5 of Fiebing does not disclose the roller bearing is a tapered roller bearing.
Fiebing discloses rolling bearings used in pump products are preferably tapered roller bearings for the purpose of providing bearings which can absorb axial and radial forces ([0017]).
It would have been obvious to one of ordinary skill in the art to modify the bearing in Figure 5 of Fiebing with a tapered roller bearing for the purpose of providing bearings which can absorb axial and radial forces.
Fiebing does not disclose the cover plate has a plurality of slots having a first section and a second section, wherein the first section extends from an end to the second section and the second section extends from the first section to a central aperture; and a plurality of spring 
Sand teaches a cover plate comprising a plurality of slots (between fingers 41, Fig. 2) having a first section (outside of added circle, Fig. below) and a second section (inside added circle), wherein the first section extends from an end to the second section and the second section extends from the first section to a central aperture (hole in center of plate); and a plurality of spring elements (41s) formed between the plurality of slots, wherein the spring elements have a flange (radially inner tip ends of 41s) that extends from the central aperture, wherein the plurality of spring elements are configured to bend and twist during deflection for the purpose of assuring that sufficient pressure is applied to the race to hold it securely (col. 5: lines 21-31).

    PNG
    media_image2.png
    581
    500
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art to modify the plate of Fiebing and provide a plurality of slots having a first section and a second section, wherein the first section extends from an end to the second section and the second section extends from the first section to a central aperture; and a plurality of spring elements formed between the plurality of slots, wherein the spring elements have a flange that extends from the central aperture, wherein the plurality of spring elements are configured to bend and twist during deflection for the purpose of assuring that sufficient pressure is applied to the race to hold it securely.
Re clm 18, the improvement of Sand further discloses the first section and the second section have an arcuate shape (slots are arcuate both inside the added circle and outside the circle, see annotated Fig. above).
Re clm 19, the improvement of Sand further discloses the first section is circular at the end (radially outer ends of slots are circular).
Re clm 20, Fiebing discloses a bearing attachment system comprising a pump product (Fig. 5, [0034]) having a roller bearing (see Fig. below), an attachment assembly connected to the pump product and including a seal carrier and cover plate (see Fig. below).
Figure 5 of Fiebing does not disclose the roller bearing is a tapered roller bearing.
Fiebing discloses rolling bearings used in pump products are preferably tapered roller bearings for the purpose of providing bearings which can absorb axial and radial forces ([0017]).
It would have been obvious to one of ordinary skill in the art to modify the bearing in Figure 5 of Fiebing with a tapered roller bearing for the purpose of providing bearings which can absorb axial and radial forces.
Fiebing does not disclose the cover plate has a top surface of the cover plate having a partially concave portion that extends from a central aperture, wherein the central aperture that extends through the top surface and a bottom surface of the cover plate; a plurality of mounting apertures adjacent an outer edge, and a plurality of cut-outs positioned between the central aperture and the plurality of mounting apertures, wherein the plurality of cut-outs extend beyond the partially concave portion.
Sand teaches the cover plate has a top surface (either axial surface can be considered the “top”, Fig. 4) of the cover plate having a partially concave portion (via bend at radially inner end of 41s, shown in Fig. 4) that extends from a central aperture, wherein the central aperture that extends through the top surface and a bottom surface of the cover plate; a plurality of mounting apertures (holes in 38 at radially outer edge) adjacent an outer edge, and a plurality of cut-outs (slots between 41s) positioned between the central aperture and the plurality of 
It would have been obvious to one of ordinary skill in the art to modify the plate of Fiebing and provide the cover plate has a top surface of the cover plate having a partially concave portion that extends from a central aperture, wherein the central aperture that extends through the top surface and a bottom surface of the cover plate; a plurality of mounting apertures adjacent an outer edge, and a plurality of cut-outs positioned between the central aperture and the plurality of mounting apertures, wherein the plurality of cut-outs extend beyond the partially concave portion for the purpose of assuring that sufficient pressure is applied to the race to hold it securely.

Claims 14-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fiebing U.S. 2002/0015643 in view of Sand U.S. 4,212,098 as applied to claims 1 and 20 above, and further in view of Lepretre WO 03081750.
Fiebing in view of Sand discloses all the claimed subject matter as described above.
Re clm 14 and 20, Fiebing is silent as to the shape of the plate and does not disclose an outer edge of the cover plate comprising three straight elongated sections connected to one another by three arcuate sections.
Lepretre teaches a bearing plate comprising various shapes including an outer edge of the cover plate comprising three straight elongated sections connected to one another by three arcuate sections (Fig. 3).
It would have been obvious to one of ordinary skill in the art to modify the shape of the plate of Fiebing and provide an outer edge of the cover plate comprising three straight elongated sections connected to one another by three arcuate sections, since it has been held that shape of a device is a matter of choice which a person of ordinary skill in the art would have In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP §2144.04(IV)(B). The triangular shape of plate of Lepretre allows for a lighter weight plate versus a square or circular shaped plate.
Re clm 15, the shape of Lepretre further discloses an outer edge of the cover plate comprising an elongated section (straight side, Fig. 3) extending to and from an arcuate section (curved ends of triangle).

Response to Arguments
Applicant's arguments filed 26 May 2021 have been fully considered but they are not persuasive. 
112(a) Rejection
Regarding the 112(a) rejection, Applicant simply asserts that claim 1 complies with the written description requirement, however, Applicant has not addressed the issue of unlimited functional language, as raised in the previously office action.  The claims merely recite a function “the force deflection curve has a pretension force between 12,000 N to 18,000 N and displacement between .35 and 1.159 mm”.  This constitutes a single means claim covering every conceivable means for achieving the stated result.  It has been held that such claims are invalid under first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claims.  See MPEP 2173.05(g).  Still further, Applicant has not even disclosed what feature(s) of structure(s) of the invention allow for such a function.  For example, is the function provided the by the fingers? The cutouts? The thickness of the plate? The material of the plate? Applicant’s general assertion that claim complies with the written description does not address the issues of unlimited function, and therefore, is not found persuasive.

102/103 Rejections
Applicant argues that the prior art does not disclose the unlimited functional language” the force deflection curve has a pretension force between 12,000 N to 18,000 N and displacement between .35 and 1.159 mm”.  The examiner has taken the position that since the prior art discloses the same shape and design of cover plate of the invention used in the same environment, the cover plate must also inherently provide the same function.  Applicant’s specification is devoid of any description or explanation as to what feature(s) or structure(s) provide this function. Thus, the examiner must assume that such function is provided by the design of the cutouts/fingers.  Since the prior art discloses various embodiments disclosed in the Figures of the instant application, either a) those functions are inherent to the features of the embodiments (i.e., cutouts, fingers, etc.) or b) Applicant has failed to disclose and describe those features which provide the function.
Even if Applicant could reasonably argue that one of ordinary skill in the art would recognize the features of the invention that allow for unlimited functional language, Sand discloses the pretension of the springs/fingers as result effect variables.  One of ordinary skill in the art would have found it obvious to optimize the pretension of the plate based on the disclosure of Sand. Thus, not only is the plate at least capable of providing the pretension function claimed based on the inherency arguments above, but optimizing the pretension is well-known and disclosed by Sand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2012-189195 Fig. 14 discloses a similar arc shaped cutout connected to a radial slot..

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 










	











Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/Primary Examiner, Art Unit 3656